271 F.2d 415
UNITED STATES of America, for the Use and Benefit of W. J. HALLORAN STEEL ERECTION CO., Plaintiff, Appellant,v.FREDERICK RAFF COMPANY, Inc., et al., Defendants, Appellees.
No. 5564.
United States Court of Appeals First Circuit.
November 24, 1959.

Appeal from the United States District Court for the District of Massachusetts.
Herbert D. Lewis, Boston, Mass., with whom David S. Smith, Boston, Mass., was on brief, for appellant.
Norman B. Silk, Boston, Mass., with whom Edward O. Proctor, Jr., and Ely, Bartlett, Brown & Proctor, Boston, Mass., were on brief, for appellees.
Before WOODBURY, Chief Judge, and HARTIGAN and ALDRICH, Circuit Judges.
PER CURIAM.


1
In our view the case at bar is ruled by the decision of the Supreme Court of the United States in MacEvoy Co. v. United States, 1944, 322 U.S. 102, 64 S.Ct. 890, 88 L.Ed. 1163, as construed and applied in United States v. Blount Bros. Const. Co., D.C.Md.1958, 168 F.Supp. 407, and Elmer v. United States F. & G. Co., D.C. S.D.Miss.1959, 174 F.Supp. 437; McGregor Architectural Iron Co. v. Merritt-Chapman & Scott Corp., D.C.M.D.Pa. 1957, 150 F.Supp. 323, to the contrary notwithstanding.


2
Judgment will be entered affirming the judgment of the District Court.